Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on August 18, 2022. Claims 12, 14-30 are pending in the application.
Status of Objections and Rejections
The objection to the drawings has been withdrawn in view of Applicant's amendment.
The rejection of claims 16 and 17 under 35 USC 112(b) are maintained. 
All other rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112(a), (b) are necessitated by the amendments.
Drawings
The drawings were received on August 18, 2022.  These drawings are accepted.

Claim Objections
Claims 12, 23 and 28 are objected to because of the following informalities:  
Regarding claims 12 and 28, the limitation “a voltage source providing a voltage differential at the inlet, the first out and the second outlet” should be amended to recite --a voltage source configured to provide a voltage differential at the inlet, the first out and the second outlet--. Otherwise, it seems that a method step is being claimed in a device claim. 
 Regarding claims 12 and 28, the limitation “a control voltage source providing a voltage differential at the control inlet and the control outlet” should be amended to recite --a control voltage source configured to provide a voltage differential at the control inlet and the control outlet--. Otherwise, it seems that a method step is being claimed in a device claim. 
Regarding claim 23, the limitation “the gridded lab-on-a-chip” should be amended to recite --the electrode gridded lab-on-a-chip-- for consistency with the previously recited limitation of “an electrode gridded lab-on-a-chip”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a voltage source in claims 12, 23 and 28. Examiner interprets the corresponding structure to be electrodes (paras. [0022], [0024], [0025], [0037], [0038], [0049]) or equivalent thereof.
a control voltage source in claims 12, 23 and 28. Examiner interprets the corresponding structure to be electrodes (paras. [0022], [0024], [0025], [0037], [0038], [0049]) or equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 23 recites each cell of the gridded lab-on-a-chip operably and independently connected to one of the voltage source and the control voltage source. The specification does not contain support for each cell of the gridded lab-on-a-chip operably and independently connected to one of the voltage source and the control voltage source. Applicant is required to cancel the new matter in reply to this Office Action. 
Claims 24 and 25 are rejected as dependent thereon. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-17, 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “a fluid path comprising a capillary structure having a main branch with an inlet at a first end, the capillary structure also having a first branch terminating at a first outlet and a second branch terminating at a second outlet both at a second end” render the claim unclear and indefinite. Does the term “both” refer to the second branch and second outlet or the first outlet and second outlet or first branch and second branch? Further clarification is requested. 
Claims 14-17 and 22-27 are rejected as dependent thereon. 
Regarding claim 16, the limitation “wherein the system is on a lab-on-a-chip” renders the claim unclear and indefinite. The preamble of the claim is directed to an electrophoresis system so it is unclear as to whether the lab-on-chip is an element of the claimed system or whether an intended use vis-a-vis placement of the system. The specification discloses that the system is a lab-on-a-chip. Applicant, in the remarks at page 13, states the electrophoresis is or is part of the lab-on-chip but the claim recites the system is on a lab-on-a-chip. Examiner questions how something can be on itself.  Further clarification is requested.
Regarding claim 17, the limitation “wherein the system is on an electrode- gridded lab-on-a-chip” renders the claim unclear and indefinite. The preamble of the claim is directed to an electrophoresis system so it is unclear as to whether the lab-on- chip is an element of the claimed system or whether an intended use vis-à-vis placement of the system. The specification discloses that the system is a lab-on-a-chip. Applicant, in the remarks at page 13, states the electrophoresis is or is part of the lab-on-chip but the claim recites the system is on a lab-on-a-chip. Examiner questions how something can be on itself.  Further clarification is requested.
Regarding claim 23, the limitation “each cell of the gridded lab-on-a-chip operably and independently connected to one of the voltage source and the control voltage source” renders the claim unclear and indefinite. It is unclear as to relationship between each cell and the electrode gridded lab-on-a-chip. The cell is operably connected to a voltage source. As explained above, the examiner interprets a voltage source to be an electrode. Therefore, it is unclear as to whether the cell is an electrode or some other type of cell. The specification does not provide further guidance except that they are configured to receive a voltage at para. [0070]. Further clarification is requested.
Regarding claim 28, the limitation “a fluid path comprising a capillary structure having a main branch with an inlet at a first end, the capillary structure also having a first branch terminating at a first outlet and a second branch terminating at a second outlet both at a second end” render the claim unclear and indefinite. Does the term “both” refer to the second branch and second outlet or the first outlet and second outlet or first branch and second branch? Further clarification is requested. 
Claims 29 and 30 are rejected as dependent thereon. 

Response to Arguments
In the arguments presented on page 12 of the amendment, the applicant argues that applicant disagrees that a voltage source lack sufficient structure to perform the recited function, which is to provide a voltage or voltage differential. 
Examiner respectfully disagrees. Conventionally, a voltage source is a two terminal device that provides a voltage. However, applicant seems to be conflating the term voltage source and electrode throughout the specification at paras. [0022], [0024], [0025], [0037], [0038], [0049]). Additionally, the drawings do not show a voltage source AND electrodes. Examiner suggests claiming electrodes at the inlets and outlets rather than a voltage source.
In the arguments presented on pages 12-13 of the amendment, the applicant argues that the specification states that the electrophoresis system can be formed as a lab-on-a-chip at paras. [0014]-[0016] or that the electrophoresis system can be implement on a lab-on-a-chip platform at para. [0060] and Figs. 7 and 8. Applicant assert that the lab-on-a-chip is not an element of the electrophoresis system but the electrophoresis system is or is part of the lab-on-a-chip. 
Examiner respectfully disagrees. Paras. [0014]-[0016] refer to Figs. 6-8 which is also discussed at para. [0060]. These paragraphs seem to be at odds with one another. Examiner points to the rejection of claims 16 and 17 made under 112(b) above. If the electrophoresis system is a lab-on-chip, Examiner questions how something can be on itself.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vulto et al. (US 2010/0084270) discloses electrophoretic device wherein the channel may be straight or branched (compare Fig. 18 to Fig. 22).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699